                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN



MARCUS HENRY,

                                Plaintiff,
         v.                                                       Case No. 17.(v-6 73-jdp

ANGELA STETTER and JAMIE BARKER,

                                Defendants.


                                 JUDGMENT IN A CIVIL CASE

        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants

Angela Stetter and Jamie Barker in accordance with the jury's verdict.




Approved as to form this    .l{nfday of June, 2019.


Jarnes(t:o~'          WMt--
District Judge


 t1-tv.- [)
Peter Oppeneer
                      /
                          ~-L
                                                           Date
                                                                  &   Is-   /11
Clerk of Court
